Citation Nr: 1416476	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for recurrent episodes of bronchitis.  

2.  Entitlement to service connection for a respiratory disorder other than recurrent episodes of bronchitis, to include as secondary to service-connected allergic rhinitis.  

3.  Entitlement to service connection for chronic sinusitis, to include as secondary to service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas which denied the benefits sought on appeal.  

All documents in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has had respiratory problems and sinus problems since service.  See e.g., June 2010 Veteran statement.

Regarding a respiratory disorder other than recurrent episodes of bronchitis, the Veteran contends that she has asthma that is related to service, to include as a result of exposure to asbestos, or was caused by her service-connected allergic rhinitis.  See May 2012 Form 9 Appeal.  The record shows that the Veteran has recurrent cough and possible asthma.  See October 2000 VA medical history report.  Service treatment records show that the Veteran was treated for recurrent cough in service.  See e.g., March 1996 service treatment record.  She also reported that she was exposed to asbestos at Fort Riley, Kansas, in 1994.  See Reference SF Form 93 in service treatment records.  However, it is unclear whether the Veteran has asthma and whether it is etiologically related to military service, to include reported exposure to asbestos, or is secondary to the service-connected allergic rhinitis.  

Regarding sinusitis, the Veteran has been diagnosed with chronic sinusitis and sinusitis.  See April 2001 VA medical history report; March 2009 private treatment record.  Further, on VA examination in September 2010, the Veteran was diagnosed with seasonal allergic rhinitis, with sinusitis associated with the diagnosis.  However, it is unclear whether the Veteran has chronic sinusitis.  

For these reasons, a VA examination must be obtained to determine the nature and etiology of (a) a respiratory disorder other than recurrent episodes of bronchitis and (b) sinusitis.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Because the record indicates that the Veteran is regularly treated for recurrent cough, these outstanding records should be obtained and associated with the record.  Also, the July 2012 supplemental statement of the case shows that the VA treatment records from September 2010 to May 2012 were obtained; however, these records have not been associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran how she can substantiate a claim for service connection as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.159.

2. Request that the Veteran identify all sources of treatment for the claimed disabilities and the approximate dates of treatment, and that she authorize the release of any non-VA treatment records. 

3.  Obtain VA treatment records pertaining to the Veteran that date from 2002.

Ensure that the Central Texas Health Care System medical records dated from September 2010, which are referenced in the July 2012 SSOC, but which are not of record are obtained.

If the Veteran identifies any VA treatment records in response to step 1, which are not already of record, or not requested immediately above, attempt to obtain those records.

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Schedule the Veteran for a VA medical examination to determine the nature and etiology of (a) the Veteran's claimed asthma; and (b) chronic sinusitis.  

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

The examiner is then asked to please provide opinions as to the following:

a. Does the Veteran have any respiratory disorder other than recurrent episodes of bronchitis.  

In that regard, the examiner is asked to specifically address whether the Veteran has asthma and chronic sinusitis.  Please provide a complete explanation for the opinion.   

b. is it at least as likely as not (probability of 50 percent) that any diagnosed disabilities began in or are etiologically related to the Veteran's military service, to include reported exposure to asbestos in service.  Please provide a complete explanation for the opinion.   

c. with respect to any respiratory disorder that is not related to military service, is it at least as likely as not (probability of 50 percent) that such respiratory disorder was caused by the Veteran's service-connected allergic rhinitis.  Please provide a complete explanation for the opinion.   

d. with respect to any respiratory disorder that is not related to military service or due to the allergic rhinitis, is it at least as likely as not (probability of 50 percent) that such respiratory disorder was aggravated (i.e., worsened) beyond the natural progress by the Veteran's allergic rhinitis.  Please provide a complete explanation for the opinion.   

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the allergic rhinitis.  

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6. After completing the above development and conducting any additional development that is deemed warranted, readjudicate the claim to reopen and the claims for service connection on appeal.  If the benefits sought remain denied, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


